Hill, P. J.
(dissenting). The complaint in this matter which has been dismissed by the order appealed from alleges, in substance, that the Emergency Joint Housing Board has allocated $128,000 from the appropriation made for emergency housing, to remodel a building belonging to Canisius College, a religious eiiucational institution conducted by Jesuit priests under a charter from the Regents of the State, which in effect is a gift to that institution, the architects’ plans disclosing that the State will not be able to remove any additions, appliances or improvements made to this building and that the allocation is, therefore, unconstitutional and outside the scope- for which emergency housing funds may be expended.
The only standing which this plaintiff has is that of a citizen and taxpayer without other special interest in the disbursement and application of the millions which have been appropriated by the Legislature. Doolittle v. Supervisors of Broome County (18 N. Y. 155) and Schieffelin v. Komfort (212 N. Y. 520) together with many other cases, have required that a plaintiff have a personal and special interest in the subject matter of the action other than that of a simple taxpayer. However, when our court *317of last resort has determined that the issue is of unusual importance they at times “ do not pause to consider whether the question is presented in .appropriate proceedings ”. (Matter of Kuhn v. Curran, 294 N. Y. 207, 213.) A like doctrine is announced in Heim v. McCall (214 N. Y. 629, affd. 239 U. S. 175). The mounting cost of government, both State and Federal, is of the greatest importance to the public and taxpayers generally. As a member of an intermediate appellate court, I am not ready to close the door on this plaintiff and appellant, but rather believe that he should be permitted to come in and by proven facts present the issue whether this $128,000 disbursement is in fact- a gift or a proper disbursement under the emergency housing appropriation.
Brewster, Foster and Bussell, JJ., concur with Deyo, J.; Hill, P. J., dissents, in a memorandum.
Judgment and order affirmed, without costs.